DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s election without traverse of Species 1, as shown in FIG. 2, in the reply filed on September 02, 2022 is acknowledged. Applicant identified claims 1-10 are readable on the elected Species. 
Non-elected Species, Claims 11-20 have been withdrawn from consideration. Claims 1-20 are pending.
Action on merits of the Elected Species 1, claims 1-10 follows.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 07, 2020 has been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
AN IMAGE SENSOR HAVING A PLURALITY OF DEVICE ISOLATION PATTERNS AND SUPPORTING PATTERNS DISPOSED BETWEEN PLURALITY OF ROWS OF PIXEL REGIONS 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-5 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites: the image sensor of claim 2, wherein each of the plurality of pixels comprises a second doped region extended along a side surface thereof, and the first doped region and the second doped region have a same conductivity type.  
However, claim 2 has recited: the image sensor of claim 1, wherein each of the plurality of supporting patterns comprises a first doped region extended along a side surface thereof.  
According to the specification, the first doped region 150 (FIG. 6B) and the second doped region 152 (FIG. 6A) are of the same p-type and being formed at the same time. They are labeled as different numbers, first doped region 150 and second doped region152.
By labelling a doped region, as first and second doped regions, does not make them different regions.
Claim 3 contravenes both the specification and claim 2. 
Therefore, claims 3-5 are indefinite.

Similarly, claim 10 recites: the image sensor of claim 9, wherein each of the plurality of pixels comprises a second doped region extended along a side surface thereof, …
Therefore, Claim 10 is indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3-5 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites: the image sensor of claim 2, wherein each of the plurality of pixels comprises a second doped region extended along a side surface thereof, and the first doped region and the second doped region have a same conductivity type.  
According to the specification, the first doped region 150 (FIGs. 6B, 7B, 8B) and the second doped region 152 (FIGs. 6A, 7A, 8A) are of the same p-type and being formed at the same time. They are labeled as different numbers, first doped region 150 and second doped region152.
Although claimed with different syntax, the scope of claim 3 is the same as that of claim 2. 
Therefore, claims 3-5 fails to further limit claim 2.  

Claim 5 recites: the image sensor of claim 3, the first doped region and the second doped region comprise same impurities.  
However, claim 3 has already claimed: “… and the first doped region and the second doped region have a same conductivity type”.
The “same conductivity type” means “the same impurities” and vice versa.
Therefore, claim 5 fails to further limit claim 3. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG (US. Pub. No. 2019/0378865).
With respect to claim 1, ZHANG teaches an image sensor as claimed including: 
a first pixel row and a second pixel row, each of the first and second pixel rows comprising a plurality of pixels (PR) arranged in a first direction (D1), the first and second pixel rows being adjacent to each other in a second direction (D2) crossing the first direction (D1); 
a plurality of device isolation patterns (130) disposed between the first pixel row and the second pixel row, the plurality of device isolation patterns (130) being spaced apart from each other in the first direction (D1); and 
a plurality of supporting patterns (144) disposed between the first pixel row and the second pixel row, each of the plurality of supporting patterns (144) interposed between an adjacent two of the plurality of device isolation patterns (130), 
wherein each of the plurality of supporting patterns (144) is connected to corresponding ones of the plurality of pixels (PR). (See FIG. 4).  

With respect to claim 2, each of the plurality of supporting patterns (144) of ZHANG comprises a first doped region (100) extended along a side surface thereof.  
With respect to claim 3, As best understood by Examiner, each of the plurality of pixels (PR) of ZHANG comprises a second doped region (100) extended along a side surface thereof, and the first doped region (100) and the second doped region (100) have a same conductivity type.  
With respect to claim 4, As best understood by Examiner, each of the plurality of pixels (PR) of ZHANG comprises a photoelectric conversion region (110), and 36the second doped region (100) is disposed between the photoelectric conversion region (110) and a corresponding one of the plurality of device isolation patterns (130).  
With respect to claim 5, As best understood by Examiner, the first doped region (100) and the second doped region (100) of ZHANG comprise same impurities.  

With respect to claim 6, each of the plurality of device isolation patterns (130) of ZHANG comprises: 
an isolation pattern (134) disposed between an adjacent two of the plurality of supporting patterns (144); and 
an insulating pattern (132/142) interposed between the isolation pattern (134) and each of the adjacent two of the plurality of supporting patterns (144).  

With respect to claim 7, the isolation pattern (134) of ZHANG is disposed between corresponding ones of the plurality of pixels (PR), and 
the insulating pattern (132) is extended into a region between the isolation pattern (134) and each of the corresponding ones of the plurality of pixels (PR).  

With respect to claim 8, the isolation pattern (134) of ZHANG comprises a semiconductor material or a metallic material.  
With respect to claim 9, each of the plurality of supporting patterns (144) of ZHANG comprises a first doped region (100) extended along a side surface thereof, and 
the insulating pattern (132/142) is disposed between the isolation pattern (134) and the first doped region (100) of each of the adjacent two of the plurality of supporting patterns (144).  
With respect to claim 10, As best understood by Examiner, each of the plurality of pixels (PR) of ZHANG comprises a second doped region (100) extended along a side surface thereof, 
the isolation pattern (134) is disposed between corresponding ones of the plurality of pixels (PR), and 
the insulating pattern (132/142) is extended into a region between the isolation pattern (134) and the second doped region (100) of each of the corresponding ones of the plurality of pixels (PR).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829